DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 13, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 and its dependents 2-10 are indefinite because the last line of claim 1 is not complete rendering it unclear what structure is being claimed. In particular, the phrase “the first of the support frame slid” is not understood. For examination purposes, it is assumed the limitation is meant to define the slidable relationship between the sides of the support frame and the channel brackets.
	Claim 12 and 13 are indefinite because it is unclear what claim they should actually depend from. If they do correctly depend from claim 9 and 10, respectively, the following limitation lacks proper antecedent basis: “the means for slidably mounting” in line 1/2 of claim 9. If the claims are meant to depend from claim 11, then the following limitations of claim 12 lack proper antecedent basis: “the means for slidably mounting” in line 1/2; “the overhead rack support” of line 2; “the first side vertical bracket” of line 3; “the second side vertical bracket” of line 4. Similarly, if claim 13 is meant to depend from claim 11 or 12, then “the overhead rack” of lines 2 and 4 lacks proper antecedent basis.
	Claim 16 and 18 are indefinite because the phrase “the second side of claim 12” in claim 16 is not understood. For examination purposes it will be treated as reciting “the second side comprising:”.
	Claim 19 is indefinite because of the following limitations: lines 2 and 3 positively recite “a first end of a distal support beam” and “a second end of a distal support beam” but each of these elements is already re3cited in claim 14; line 2 also recites “the first channel bracket” which lacks proper antecedent basis. For examination, lines 2 and 4 will be treated as reciting “the first end of the distal support beam” and “the second end of the distal support beam”.
	Claim 20 is indefinite because the following limitations lack proper antecedent basis: “the rack” of lines 4 and 5. Additionally, line 7 positively recites “an extendible horizontal platform” rendering the claim indefinite because a horizontal platform is already recited in line 2. It assumed for examination purposes that line 7 should be “the horizontal platform being extendible and having…”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bejin (US 7,338,104). 
Regarding claim 20, Bejin discloses a method of operating a rack system 10/14 comprising: extending a horizontal platform 12 from a rack support system 16/17, the rack support system comprising: a first side 16 (left side of Figure 7) of the rack reversibly fixed to a vehicle, a second side 16 (right side of Figure 7) of the rack reversibly fixed to the vehicle, the second side opposite the first side; and an extendible horizontal platform 12 having a support frame with a first side 22, a second side 24, a proximal end 28 and a distal end 30; articulating the horizontal platform about an axis (see pivoting motion from figure 3 to 4); rotating a first leg 26 from the distal end of the extendible horizontal platform; and rotating a second leg 26 from the distal end of the extendible horizontal platform opposite the first leg.

Allowable Subject Matter
Claims 1-10, 12, 13, 16, 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11, 14, 15, 17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734